    Case: 1:18-cv-07951 Document #: 69 Filed: 12/30/19 Page 1 of 8 PageID #:742




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS

RICARDO RODRIGUEZ,                           )
                                             )
               Plaintiff,                    )       Case No.: 18 CV 07951
                                             )
               v.                            )
                                             )
CHICAGO POLICE OFFICERS                      )       Judge John J. Tharp, Jr.
REYNALDO GUEVARA, ERNEST                     )       Magistrate Judge Susan E. Cox
HALVORSEN, RICHARD CURLEY,                   )
ROBERT BIEBEL, ED MINGEY, LEE                )
EPPLEN, M. SANDERS, J. MOHAN,                )
AND UNKNOWN OFFICERS;                        )       JURY TRIAL DEMANDED
and the CITY OF CHICAGO.                     )
                                             )
               Defendants.                   )

                     DEFENDANTS’ MOTION FOR ENTRY OF A HIPAA
                      AND MENTAL HEALTH PROTECTIVE ORDER

       Defendants, the City of Chicago (the “City”), Reynaldo Guevara, Ernest Halvorsen,

Edward Mingey, Richard Curley, Robert Biebel, Lee Epplen and Mark Sanders, (“Defendant

Officers”)(collectively referred to as “City Defendants”) by and through their respective

undersigned attorneys, move for entry of a HIPAA and Mental Health Protective Order and state:

                                       INTRODUCTION

       Plaintiff sued Defendants under 42 U.S.C §1983 and state law alleging he was wrongfully

convicted for the 1995 murder of Rodney Kemppainen. Plaintiff claims that due to Defendants’

conduct he was incarcerated for over 22 years and sustained both physical and emotional injuries.

Defendants move for the entry of a protective order to allow them to obtain Plaintiff’s medical and

mental health records regarding his allegations.

       Prior to filing this motion, Defendants’ counsel attempted to communicate with

Plaintiff’s attorneys to inquire if Plaintiff had any objection or comment on the proposed order
     Case: 1:18-cv-07951 Document #: 69 Filed: 12/30/19 Page 2 of 8 PageID #:742




(emailed to the Judge’s proposed order inbox). Defendants emailed Plaintiff’s counsel on

November 25, 2019, December 5, 2019, and December 12, 2019, and also left a voicemail for

Plaintiff’s counsel on December 16, 2019. Defendants emailed Plaintiff’s counsel again on

December 17, 2019 advising that if they did not hear from Plaintiff’s counsel, they would move

forward with filing the subject motion to avoid additional delay in discovery.1 Plaintiff’s counsel

responded by email on December 18, 2019 advising that she would respond by December 23,

2019. No such response was received on December 23, 2019 and Defendants again emailed

Plaintiff’s counsel on December 27, 2019 asking for a response before December 30, 2019.

Defendants received no response or substantive communication from Plaintiff’s counsel before

the time this motion was filed.2

                                           BACKGROUND
        Plaintiff initially inserted his physical and emotional state into this case alleging that “In

addition to causing the severe trauma of Plaintiff’s wrongful imprisonment and loss of liberty,

Defendants’ misconduct caused and continues to cause Plaintiff extreme physical and

psychological pain and suffering, humiliation, constant fear, anxiety, deep depression, despair,

rage, and other physical and psychological effects.” Cmplt, Dkt. 1, ¶ 54. Plaintiff additionally

alleges that as a result of Defendants’ actions “As a result of Defendants’ misconduct described

in this Count, Plaintiff suffered loss of liberty, great mental anguish, humiliation, degradation,

emotional pain and suffering, and other grievous and continuing injuries and damages” Cmplt,

Dkt. 1, ¶¶ 83, 90, 97, 104, and 108. Further, Plaintiff has asserted an intentional infliction of


1
  Defendants have received responses to several records subpoenas advising that records cannot be
disclosed without a valid HIPAA/Mental Health Protective order allowing the disclosure.
2
   Despite multiple attempts and providing Plaintiff multiple opportunities to respond and have a Rule
37.2 conference, through no fault of Defendants, the Parties have been unable to substantively discuss this
motion and the proposed order.
                                                    2
    Case: 1:18-cv-07951 Document #: 69 Filed: 12/30/19 Page 3 of 8 PageID #:742




emotional distress claim (Count VII). Plaintiff has supported this claim alleging: “Defendants

engaged in extreme and outrageous conduct;” “The Defendants either intended that their conduct

would cause severe emotional distress or knew that there was a high probability that their

conduct would cause severe, emotional distress to Plaintiff;” and that as a result “Plaintiff

suffered injuries … including but not limited to severe emotional distress.” Cmplt., Dkt. 1, ¶¶

119 and 121.

                                          LEGAL RULE
       Federal Rule of Civil Procedure 26(b)(1) authorizes the Court to order discovery of any

material relevant to this litigation, and Federal Rule of Civil Procedure 26(c)(1) authorizes the

Court to enter a protective order concerning certain discovery upon showing of good cause.

District courts have broad discretion to manage the discovery process, including through the

entry of protective orders. See Geiger v. Aetna Life Ins. Co., 845 F.3d 357, 365 (7th Cir. 2017).

Discovery’s purpose is to “make a trial less a game of blind man’s bluff and more a fair contest

with the basic issues and facts disclosed to the fullest practicable extent.” United States v.

Procter & Gamble Co., 356 U.S. 677 (1958).

       During discovery relevancy is construed broadly to encompass “any matter that bears on,

or that reasonably could lead to other matter that could bear on, any issue that is or may be in the

case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351, 98 S.Ct. 2380, 2389 (1978).

“Relevancy for discovery is flexible and has a broader meaning than admissibility at trial.” White

v. Kenneth Warren & Son, Ltd., 203 F.R.D. 364, 366 (N.D. Ill. 2001) (citing Eggleston v.

Chicago Journeymen Plumbers' Local Union No. 130, U.A., 657 F.2d 890, 903 (7th Cir.1981)).

“Because the requested discovery seeks information that relates to plaintiff’s claims for damages,

the discovery is relevant under Rule 26(b)(1).” Laudicina v. City of Crystal Lake, 328 F.R.D.
                                                  3
    Case: 1:18-cv-07951 Document #: 69 Filed: 12/30/19 Page 4 of 8 PageID #:742




510, 518 (N.D. Ill. 2018). Further the Seventh Circuit has ruled, “[i]f a plaintiff by seeking

damages for emotional distress places his or her psychological state in issue, the defendant is

entitled to discover any records of that state.” Doe v. Oberweis Dairy, 456 F.3d 704, 718 (7th

Cir. 2006). Further the Seventh Circuit has ruled, “[i]f a plaintiff by seeking damages for

emotional distress places his or her psychological state in issue, the defendant is entitled to

discover any records of that state.” Doe v. Oberweis Dairy, 456 F.3d 704, 718 (7th Cir. 2006).

       Federal and Illinois statutes protect the confidentiality of medical and mental health

information. See HIPAA (“Health Insurance Portability and Accountability Act of 1996 codified

primarily at 18, 26 and 42 USC (2002)), the Illinois Mental Health and Developmental

Disabilities and Confidentiality Act (“IMHDDCA” codified at 740 ILCS 110/1 et seq.), and drug

and alcohol treatment/rehabilitation confidentiality statutes (20 ILCS 301/30-5; 42 USC 290dd-

2; and 42 CFR Part 2). All these confidentiality statutes have exceptions to their protection

allowing disclosure pursuant to Court order when the information contained in the records is

relevant to a lawsuit. See HIPPA 45 C.F.R. § 164.512(e); IMHDDCA 740 ILCS 110/10(d); 20

ILCS 301/30-(bb)(2)(E); and 42 USC 290dd-2(b)(2)(C) and 42 C.F.R. 2.61-2.65.

                                           ARGUMENT
                Plaintiff Has Placed His Medical and Mental Health Condition
                 at Issue Waiving Confidentiality Protections of His Records

       There can be no question that Plaintiff’s allegations inject his medical and mental health

condition into this litigation. Plaintiff alleges that the Defendants’ actions have caused “extreme

physical and psychological pain and suffering” for which he seeks to recover. Cmplt, Dkt. 1, ¶¶

54, 83, 90, 97, 104, and 108. Plaintiff’s claim for damages are clearly relevant so Defendants are

entitled to evidence relating to his damages. Laudicina, 328 F.R.D. at 518. Additionally,


                                                  4
    Case: 1:18-cv-07951 Document #: 69 Filed: 12/30/19 Page 5 of 8 PageID #:742




Plaintiff’s state law IIED claim requires that he prove he suffered severe emotional distress. His

emotional distress is an element of his claim; therefore, Defendants must be allowed to obtain

evidence of his severe emotional distress. See Doe, 456 F.3d at 718. Plaintiff has affirmatively

placed his medical and mental health condition at issue in this litigation thereby waiving any

confidentiality protections and entitling Defendants to obtain medical and mental health records

to defend against the damages claimed.

           Good Cause Exists to Enter a HIPAA/Mental Health Protective Order

       Discovery on Plaintiff’s medical and mental health conditions is relevant and

proportional to the needs of the case. Plaintiff’s current medical and mental health records will

directly inform Defendants about the true nature of Plaintiff’s alleged damages - the cause,

nature, extent and duration of Plaintiff’s claimed injuries and conditions. Defendants will

additionally be required to gather evidence of Plaintiff’s baseline medical and mental health

conditions prior to the alleged incident in order to determine if there has been any change in the

nature and extent of his conditions based on his now claimed damages of physical and

psychological pain and suffering.

       There is no other source of evidence that can sufficiently demonstrate the true nature of

Plaintiff’s medical and mental health condition beyond the information sought to be obtained

(medical and mental health records) using the proposed protective order. Disclosure of Plaintiff’s

medical and mental health records is more important to the interests of substantial justice than

the interest of protecting Plaintiff’s relationship with his physicians and mental health

professionals. Plaintiff consciously choose to inject his medical and mental health condition into

the case. There is good cause for Defendants to obtain medical and mental health records and


                                                 5
    Case: 1:18-cv-07951 Document #: 69 Filed: 12/30/19 Page 6 of 8 PageID #:742




health information in discovery to determine the cause, nature, extent and duration of Plaintiff’s

claimed injuries and conditions.

       Plaintiff’s medical and mental health records are plainly relevant to his claims for

damages, which Plaintiff has put at issue in this case. If Defendants are unable to fully discover

Plaintiff’s mental and medical health conditions by obtaining records, Defendants will be

prejudiced in their defense of Plaintiff’s intentional infliction of emotional distress claim and

their defense of Plaintiff’s claimed mental and physical damages.

       A protective order is necessary because Plaintiffs’ medical and mental health providers

will not disclose Plaintiff’s medical and mental health records unless the Court enters a

protective order that allows the disclosure pursuant to the exceptions in HIPAA (45 CFR §S 162

and 164), IL MHDDCA (740 ILCS 110/3), and Illinois state and federal law that protects certain

rehabilitation records related to drug and alcohol use (20 ILCS 301/30-5, 42 USC 290dd-2, and

42 CFR Part 2). Accordingly, Defendants have submitted their proposed protective order to the

Judge’s proposed order email inbox, consistent with this Court’s standing orders.

       WHEREFORE, Defendants respectfully request the Court enter the Proposed HIPAA and

Mental Health Protective Confidentiality Order, pursuant to Federal Rule of Civil Procedure

26(b)(1), and for such further relief as this Court deems appropriate.




                                                  6
    Case: 1:18-cv-07951 Document #: 69 Filed: 12/30/19 Page 7 of 8 PageID #:742




Dated: December 30, 2019                         Respectfully Submitted,

/s/ Austin G. Rahe                               /s/ David A. Brueggen
AUSTIN G. RAHE                                   DAVID A. BRUEGGEN
One of the Attorneys for City of Chicago         One of the Attorneys for Individual
                                                 Defendants

Eileen E. Rosen                                  James G. Sotos
Austin G. Rahe                                   Josh M. Engquist
Catherine M. Barber                              Jeffrey Kivetz
Theresa B. Carney                                David A. Brueggen
Rock Fusco & Connelly, LLC                       The Sotos Law Firm, P.C.
321 N. Clark, Suite 2200                         141 W. Jackson Blvd, Suite 1240A
Chicago, IL 60654                                Chicago, IL 60604
Tel: (312) 494-1000                              Tel: (630)735-3300
arahe@rfclaw.com                                 dbrueggen@jsotoslaw.com

/s/Thomas M. Leinenweber
THOMAS M. LEINENWEBER
One of the Attorneys for Defendant Guevara

Thomas M. Leinenweber
James V. Daffada
Leinenweber Baroni & Daffada, LLC
120 N. LaSalle St., Suite 2000
Chicago, IL 60602
(312) 663-3003
thomas@ilesq.com




                                             7
    Case: 1:18-cv-07951 Document #: 69 Filed: 12/30/19 Page 8 of 8 PageID #:742




                               CERTIFICATE OF SERVICE

       I certify that on December 30, 2019, I electronically filed the foregoing Defendants’
Motion for Entry of a HIPAA and Mental Health Protective Order, with the Clerk of the
Court using the CM/ECF system which will send notification of such filing to the following
CM/ECF participants listed in the below service list:


Attorneys for Ricardo Rodriguez:                          Attorneys for City of Chicago:
Jon Loevy                                                 Eileen E. Rosen
Russell Ainsworth                                         Stacy A. Benjamin
Tara Thompson                                             Catherine M. Barber
LOEVY & LOEVY                                             Theresa B. Carney
311 N. Aberdeen, 3rd Floor                                Austin G. Rahe
Chicago, IL 60607                                         Rock Fusco & Connelly, LLC
(312) 243-5900                                            312 N. Clark, Suite 2200
jon@loevy.com                                             Chicago, IL 60654
russell@loevy.com                                         (312) 494-1000
tara@loevy.com                                            erosen@rfclaw.com
                                                          sbenjamin@rfclaw.com
                                                          cbarber@rfclaw.com
                                                          tcarney@rfclaw.com
                                                          arahe@rfclaw.com

                                                          Attorneys for Defendant Guevara:
                                                          James V. Daffada
                                                          Thomas M. Leinenweber
                                                          Kevin E. Zibolski
                                                          Justin L. Leinenweber
                                                          Leinenweber Baroni & Daffada, LLC
                                                          120 N. LaSalle St., Suite 2000
                                                          Chicago, IL 60602
                                                          (312) 663-3003
                                                          jim@ilesq.com
                                                          thomas@ilesq.com
                                                          kevin@ilesq.com
                                                          justin@ilesq.com

                                                          /s/ David A. Brueggen
                                                          DAVID A. BRUEGGEN, Atty No. 06289138
                                                          One of the Attorneys for Individual Defendants



                                               8
